Order filed March 9, 2020




                                     In The




                             NO. 14-18-00462-CR


                         BRENT JUSTICE, Appellant

                                       v.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1385768


                                  ORDER

      The clerk's record was filed July 16, 2018. Our review has   determin~d that a
relevant item has been omitted from the clerk's record.     See Tex. R. App. P.
                                                                            I
                                                                            I

34.5(c).   The record does not contain the Judgment of Conviction by: Court-
Waiver of Jury Trial'' signed February 15, 2016, including the "Judgment
Addendum" entered on May 25, 2018.
       The Barris County District Clerk is directed to file a supplemental clerk's
record on or before March 19, 2020, containing the Judgment of Conviction by
Court- Waiver of Jury Trial" sign,ed February 15, 2016, including the "Judgment
Addendum" entered on May 25, 2018.



       If the omitted item is not part of the case file, the district clerk is directed to
                                                                                 I

file a supplemental clerk's record containing a certified statement that the lomitted
item is not a part of the case file.                                             I
                                                                                 I




                                   PERCURIAM



Panel Consists of Justices Christopher, Wise and Zimmerer.
                            CAUSE# 1385768

THE ST ATE OF TEXAS                             IN THE 176TH DISTRI~T I




vs.                                 }          COtJRt OF

BRENT JUSTICE                       }           HARRIS COUNTY, TX:



                JUDGMENT ADDENDUM

12/18/2017      THE 14TH COURT OF APPEALS FILED A MANDATE REVERSING
                PUNISHMENT AND REFORMING THE JUDGMENT TO REFLECT
                A CONVICTION FOR A STATE JAIL FELONY, ORDERED THAI
                THE DEADLY WEAPON FINDING BE DELETED AND REMANDED
                THE CASE FOR A NEW PUNISHMENT HEARING.

05/25/2018      COURT CAME ON FOR A PUNISHMENT HEARING. THE COURT
                SENTENCED THE DEFENDANT TO 20 YEARS TDCJID.

                THE SENTENCE IMPOSED DATE ON THE JUDGMENT IS
                AMENDED TO REFLECT 05/25/2018.

                THE DATE SENTENCE TO COMMENCE ON THE JUDGMENT JS
                AMENDED TO REFLECT 05/25/2018.

                JAIL CREDIT IS AMENDED TO REFLECT:
                05/16/2013 TO 03/04/2016 AND
                08/22/2016 TO 05/25/2018.

                NOTICE OF APPEAL FILED ON 05/25/2018.




                                                              -·-   ---·-----···-··----
                                                                                        CASE No.             138576801010
                                                                                  INCIDENT No.trRN: 9168800S25A001

        THE STATE OF TEXAS                                                                                  §                lN nIE l 76TH DISTRICT
                                                                                                            §
        v.                                                                                                  §               COURT
                                                                                                            §
        JUST ICf., aiu:NT                                                                                   §               BARRIS COUNTY, TEXAS
                                                                                                            §
        SrA.TE J:J:) No.; 'PC02624912                                                                       §
                                                                                                                                                                                               I

                            JUJ>GM}:NT OF CONVICTION BY COURT-WAIVER OF JURY TRIAL                                                                                                             I


        Judgc Presiding:                  aoN. JAY      w. sURNErr                                           D8.t.c Judgment Entm:d:                     02/15/2016

        Alt9111C!Y far St!t.e:            JESSICA MI·LLIGAN                                                  Anomey for Dctendant                       PRO SE
        Offense foe w!Jicb ~fmdant Cprjyjctsd·
        CRUELTY TO NON-LIVESTOCK ANIMALS
        Ch!Jfllins lnstrument:                                                                     · · · · Silltutc for OfTcnilc;
        INDiCTMENt                                                                                         NIA
        PR pf Offense:
        08101/2011
        DliBrcc or orrcnse:                                                                                Plcn 1o Oftense:                                             F'indings oo Deadly Weapon:
        3RD DEGREE FELONY                                                                              . NOTCUILTY                                                      YES, N.OT A FIREARM
        TCTms of Plea. &rgai.n:
        WITHOUT AN.AGREED RECOMMENDATION
        Pica to 1mEnhancement Paragraph:                                                                                                                                                       T
                                                              NOT TRUE                                                                                                       NOT TRUE I
        Findinp 01'.I I" En l;ll,nccm ent                                                          Findings on 2"" Enhanccrilent/Habitua.I
        Pa!1pph:                                              TRUE                                 Pal'airap h:                                                              TRUE
                                                0211512016                                         Dait Sc.ntence to Con:i.rnc:ncc::                       02/15/2016
        Puriishnient and Place       or                             50 YEARS INSTITUTIONAL DIVISION, TDCJ
        Confinement                                                                  ...
                                                                    nus st:Vi1:.'ICE SHALL RUN CONCURREN·n Y.                                                                                  II
                                                                                             ··-    -- .              -                 -                                    - -

                          0 stNTENcE OF co~~~ susn:.~w:oEn:NDMT PLACID o!ll (.'OMMUNIT~ !\UPfllVISto~ r~~ NI A I ...
        Fjnc:                                                 Court ~qsts;             Restitution·:                  RC§bfoiioo Pl!Yiit>1e             10:                                ·   i
        SN/A                                                  $As Mumtd                $NIA                           D VICTIM (see below) 0 AGENCT/AGENT                                 (sdc. below)
        Su Ol'J'codu Regbtratioa Req11iremeat1 do not af'PIY !ID dnd:>e.reDi!a·aL Tbc Coo!iCiffi.!. PROC. cha(itcr 62
        Th                                                                                                                                                                         I


                          The Court FINDS Defendant caitlmittcd thc·aboVc offeruic and ORDERS, ADJUDGES AND DECREES that Defc:ndDm ill GutLTY di{                                    or      ....
                                                                                                                                                                                             \
              above offense. The Court Fl.'l!DS the ~tencc Invcstigalion, if so ordrn:d. was done according to 1hc 8ppliC11ble provisions ofTlX. C.ooi: C1u.M .. Pkuc.
              art. 42.12 § 9,                                                                                                                           I

                          The Court ORDU.S Defendant punished as indicated abOvc. The Court ORDER!i Dcfmdlint 10 pay a.ii fi!ICS, court costs, and rcistitution 11.&
              indicated above.                                                                                                                                           I
                 .        Pynjsbment Ovt!pns l!!!!IN OM)
              181 Canftn~nr l.D SCBll Jail or 1nsTtturio11al DMaloo. The Coun Oa.oEJUI the authoriz.cd agent of the State of TeXlls or lhc Sheriff c\r this County to
              take, safely convey, and deliver Defendant to the Dlm:tor, lmtitution11.I DMsion, TDCJ . The: Court ORDUs Defendant to be con.fined for the period
              and in the manner indicated above. The Court OJU>ERS l.)cfend&nt rcm11r1Qed to the custody of the Sheriff at this county until the Sheriff can obey the
              diRclion!I of lhi~ 11C11tcncc. The: Colltt ORD~ lhat upon rcleasc: from confinement, Defcmlanl proceed immediately lo the Harn O>aitty Dbn1Ct
              Clcril:'s omCr. Onee then:, the Court ORDERS Detcndant ta pay, or make IUTDJl8CTllenls to pay. any remnining unpaid !iru:S. court costll. and restitutioa a.s
              ordcri:d by the court above.
              0 .Cougly ja_U-.-Con0n'11Jrlll I Confi.ormeut ill Llfu or P1ryment The Court ORn£Jl.S DetCridant immediately coriun.ittcd to the cu!tody the                      of
              Sherltr or Harrm Co1111ty, Tnu on the date lhc llCl'll~-c is to commi:oue. Defendant !!hail be c.onftncd in lhc: HarriJ Counry Jail for µic period
              indicated 11bovc. The: Court ORDm Lhat upon~ from IX1!l.Wlcmi:nL Dt:Cendanl shall proi:::ccd i.mmcdiuwly to the Hlini.'I Cnunry Dl~ Cluic'~
              of'flce. Once there, the Court OllDF.RS De!endaitt 10 pay, or rriake amingcmcnts 10 pay, any rtmaining unpaid ilnca, cour1 co!lb, and· ~tion 11.!1 ordered
              bv lhc Cour1 above:.
              CJ    Fl.Dt Only Pl)'lllfDl The punisl)m~t assess,cd apinst DcfCTJdacit is for a FIN£ ONLY. The CO\lrt ORDERS Defct~I to proceed immediately to the
              Of'flce of r'M Harris Coanty Dlsliict Orn. Once therl:, the Coun ORDERS Dt:fcndanl to pay or make am.nl!cmcnt.s to pay all flTIO arid court cosls a:;
              ordered by the Court in this c:ause.
                          lusµrj>n /Ssupcruloq oCSrplfpq CglesJ one>
              181 The Court ORl>DS Defendant's Xrttcni:c EXtCllTED.
              D     The Court OIU>EllS. Defendant's sentence of confinement susnr•Dto. The Court ORDW Dcfcndaril pl.aced on community supcrkon for the
              adjudged pc:riod (above) so long as Defendant abides by a.nd docs nO! violate the tcnns and ccriditions of community supervision. The order SC'lting forth
              the terms llfld conlijlions of oommunity supervision is inoorixmitcd intc this jud@ment by reference.
              The C,OL!lt Otu>lll,S tttnt Defcn!innt ~ given credit noted above on this sentence for the time Hponl incart:enilc:d. The Court further ORDERS that if the
              d.cfcnll.ant is convicted of two or more offense5 i.n a single crimi!)lll action, 1"81 c:ach cost or fee ainoun.l must tie all.'IClL.'lCXf ulli:rJg the higl)est category of
              offense. TCK. C.odc Crim. P. art. 102.073.                                                                                                                .
                                                                 Funhrnnoa. rtar            ropg~·lng   specjal findinQ or ordm 1oo!y;
              A.PPt.A ... WAIVED. NO PERMISSION TO APPEAL GRANTED.
              DEADLY WEAPON.
              THE COURT FINDS DEFENDANT USED OR £XHIBITED A DEADLY Wl!.APON, NAMELY, A KNIFE, DURJNG THI COMMISSION OF
              A FELONY OFFENSE OR ouRi:Nc IMMEDIATE FLIGHT THEREFROM OR WAS A PARTY TOT.HE OFF'ENSEAND KNEW THAT A
              DEADLY WEAPON WOULD BE USEP OR EXHTBITED. TEX. CODE CRIM. PROC. ART. 42.12 §JC.

              Signed an.d eatered    011   02/1512016




                                                                                                        JAY W.   BUB.NIU
                                                                                                                                                                       I
                                                                                                        JUDGE PRE.SIDIN.G ·




("')

'o
N
 0
 O!)
 ~
~       I!
r--
("')


'°r--
("')


0
00
 ;.;
 0             Clerk: JBOBB
..0          : Case Number: 138!76881010
 E
 :::l          Defendant JUSTICE, BRENT                                            !'--~.
z                                                                                  ,.
                                                                                  .'
E
0             FIN (CAS 20.10):               ENIKR.04:            LCBT:            LCBU:                 E.NiKRIS:
E:::l
 u
 0
0




                                                                                                                                                                   __L